Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00369-CV

                               IN THE INTEREST OF N.N.M.

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 17-01-13061-DCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order terminating
appellant’s parental rights is MODIFIED as follows:

       It is ORDERED that the finding pursuant to section 161.001(b)(1)(D) is deleted.

        As modified, the trial court’s order terminating appellant’s parental rights is AFFIRMED.
It is ORDERED that no costs are assessed against appellant in this appeal.

       SIGNED August 19, 2020.


                                                _____________________________
                                                Liza A. Rodriguez, Justice